No. 01-15-00567-CV

                       IN THE COURT OF APPEALS FOR
                        THE FIRST DISTRICT OF TEXAS               FILED IN
                                                           1st COURT OF APPEALS
                            SITTING AT HOUSTON                 HOUSTON, TEXAS
                                                          11/16/2015 10:45:14 AM
DON PETERSON, MACKEY PETERSON,              TONYA PETERSON,CHRISTOPHER
                                                           AND LONNY
                                                                   Clerk
                                                                           A. PRINE

PETERSON,

    Appellants,
v

SILVERADO SENIOR LIVING, INC., d/b/a SILVERADO SENIOR LIVING – SUGAR
LAND,

    Appellee.


                                  On Appeal from
                    Probate Court No. One, Harris County, Texas
                         Honorable Lloyd Wright, presiding
                         Trial Court Cause No. 427,208-401
                  on transfer from the 129th Judicial District Court,
                   Harris County, Texas, Cause No. 2014-40980


                            APPELLANTS' APPENDIX


                                           Respectfully submitted,

                                           Philip M. Ross
ORAL ARGUMENT REQUESTED                    State Bar No. 017304200
                                           1006 Holbrook Road
                                           San Antonio, Texas 78218
                                           Phone: 210/326-2100
                                           Email: ross_law@hotmail.com
                                    By:    /s/ Philip M. Ross
                                           Philip M. Ross
                                           Attorney for Appellants
                                      APPENDIX

TAB

1     DOCKET INFORMATION

2     Order granting Defendant Silverado Senior Living, Inc. d/b/a
      Silverado Senior Living – Sugar Land's Rule 91a motion to dismiss
      in Cause Nos. 427,208 and/or 427,208-401 signed on November 10, 2014;

3     Order denying motion to reconsider 91a motion to dismiss and motion
      for sanctions, signed on January 9, 2015;

4     Order granting application for attorney's fees pursuant to Rule 91a
      Order entered on November 10, 2014, signed on January 9, 2015;

5     Order granting Silverado's first amended plea to the jurisdiction,
      signed on January 9, 2015;

6     Order granting Silverado's 91a motion to dismiss Plaintiffs' breach of
      trust and/or breach of fiduciary duty in Cause No. 427,208 and/or No.
      427,208-401, signed on January 9, 2015;

7     Order granting Silverado's motion to modify order granting first
      amended plea to the jurisdiction in Cause No. 427,208 and/or No.
      427,208-401, signed on May 12, 2015; and

8     Modified Order granting Silverado's first amended plea to the
      jurisdiction in Cause No. 427,208 and/or No. 427,208-401, signed on
      May 12, 2015.

9     Amended Notice of Appeal, dated June 16, 2015.




                                            2
                                       Respectfully submitted,

                                       /s/ Philip M. Ross
                                       Philip M. Ross
                                       State Bar No. 17304200
                                       1006 Holbrook Road
                                       San Antonio, Texas 78218
                                       Phone: 210/326-2100
                                       Email: ross_law@hotmail.com
                                       Attorney for Appellants


                               CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above document was e-filed
and sent by email or electronic delivery by agreement to:
Josh Davis
Lewis Brisbois Bisgaard & Smith, LLP
Weslayan Tower, Suite 1400
24 Greenway Plaza
Houston, TX 77046

on November 17, 2015.
                                       /s/ Philip M. Ross
                                          Philip M. Ross

                                            3
      TAB 1

DOCKET INFORMATION
                                         CLERK'S RECORD
                                            Volume 1 of 3
                                  Trial Court Cause No. 427208-401
                                                                            FILED IN
                             In the County Probate Court Number One (1)1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                       of Harris County, Texas
                                                                     7/16/2015 11:39:34 AM
                             Honorable LOYD H. WRIGHT, Judge Presidina
                                                                     eHRISTOPHER A. PRINE
                                                                              Clerk




                                        RUBY S. PETERSON
                                               , Incap.




                                           Appealed to the
                                1st Court of Appeals, at Houston, Texas




Attorney for Appellant(s):
Name: PHILIP M. ROSS
Address: 1006 HOLBROOK ROAD, SAN ANTONIO, TEXAS 78218
Telephone no.: 210-326-2100
Fax no.: N/A
E-mail address: ROSS_LAW@HOTMAIL.COM
SBOT no.: 17304200
Attorney for: MACKEY GLEN PETERSON, TONYA PETERSON,D ON LESLIE PETERSON, AND
LONNY PETERSON




Name of clerk preparing the clerk's record: Hastings, Marisol (CCO)




                                                                                              1
Event Date   Event Type                                                           Vol - Page
7/16/2015    Cover Page                                                           1-1
7/16/2015    Index                                                                1-2
7/13/2015    Clerks Notation                                                      1-9
7/13/2015    Appeal Term                                                          1 - 10
9/19/2014    Index                                                                1 - 11
9/19/2014    ORDER OF TRANSFER TO PROBATE COURT PURSUANT TO                       1 - 15
             PROBATE COURT ORDER
             SIGNED 8/19/14
9/19/2014    EXHIBIT A- ORDER OF TRANSFER, SIGNED 7/25/14                         1 - 18
9/19/2014    HARRIS COUNTY DOCKET SHEET                                           1 - 21
9/19/2014    PLAINTIFFS' ORIGINAL PETITION                                        1 - 23
9/19/2014    Civil Case Information Sheet                                         1 - 65
9/19/2014    REVOCATION OF PREVIOUS POWERS OF ATTORNEY                            1 - 67
9/19/2014    WITNESS TO THE SIGNING OF A DURABLE POWER OF ATTORNEY                1 - 72
9/19/2014    ORDER GRANTING PLAINTIFFS' AMENDED EMERGENCY                         1 - 132
             APPLICATION FOR TEMPORARY RESTRAINING ORDER
             ORDER NOT ENTERED
9/19/2014    EXHIBIT 2- LETTER FROM: SHERRY JOHNSTON                              1 - 137
9/19/2014    EXHIBIT 3- LETTER FROM: SHERRY JOHNSTON                              1 - 139
9/19/2014    EXHIBIT 4- LETTER FROM: DAVID DEXEL                                  1 - 141
9/19/2014    EXHIBIT 5- LETTER                                                    1 - 143
9/19/2014    EXHIBIT 8- LETTER FROM: SHERRY JOHNSTON                              1 - 145
9/19/2014    REVOCATION OF PREVIOUS POWERS OF ATTORNEY                            1 - 148
9/19/2014    EXHIBIT- LETTER                                                      1 - 154
9/19/2014    DURABLE POWER OF ATTORNEY                                            1 - 175
9/19/2014    EXHIBIT- LETTER FROM: CECIL C. HAFFELFINGER                          1 - 182
9/19/2014    Exhibit- Letter                                                      1 - 184
9/19/2014    Exhibit- Letter From: Ruby Peterson                                  1 - 186
9/19/2014    Exhibit - Letter From: Mack Peterson 0 & 0                           1 - 188
9/19/2014    Exhibit -The Right To Refuse Antipsychotic Drugs: Safeguarding The   1 - 193
             Mentally Incompetent Patients Right To Procedural Due Process
9/19/2014    Exhibit - Aarp Wins Class Action Against Over-Drugging Of Seniors    1 - 230




                                                                                               2
9/19/2014   Exhibit - The Mass Psychotropic Drugging Of The Elderly               1 - 235
9/19/2014   Exhibit - Human Resources Code Title 6. Services For The Elderly      1 - 241
9/19/2014   Exhibit - Health And Safety Code Title 7. Mental Health And Mental    1 - 249
            Retardation
9/19/2014   Exhibit - The Right To Refuse Antipsychotic Drugs: Safeguarding The   1 - 275
            Mentally Incompetent Patients Right To Procedural Process
9/19/2014   Exhibit - Medicine Net.Com                                            1 - 312
9/19/2014   Exhibit - Drug Abuse: Antipsychotics In Nursing Homes                 1 - 316
9/19/2014   Affidavit Of Carol Jane Peterson                                      1 - 323
9/19/2014   Affidavit Of Donny (Don) Leslie Peterson                              1 - 332
9/19/2014   Affidavit Of Mackey (Mack) Glen Peterson                              1 - 336
9/19/2014   Affidavit Of Tonya Peterson                                           1 - 341
9/19/2014   Affidavit Of Sherry Peterson                                          1 - 350
9/19/2014   DAVID PETERSON AND CAROL MANLEY'S RESPONSE TO                         1 - 352
            APPLICATION FOR EMERGENCY TEMPORARY RESTRAINING
            ORDER
9/19/2014   AFFIDAVIT AUTHENTICATING EXHIBITS                                     1 - 367
9/19/2014   EXHIBIT A- DURABLE POWER OF ATTORNEY                                  1 - 370
9/19/2014   EXHIBIT B-AFFIDAVIT OF CUSTODIAN OF RECORDS OF DR.                    1 - 378
            CHRISTOPHER MERKL
9/19/2014   EXHIBIT C- LETTER FROM: SARAH PATEL PACHECO, CRAIN CATON              1 - 383
            & JAMES, PC
9/19/2014   EXHIBIT D- STATUTORY DURABLE POWER OF ATTORNEY                        1 - 388
9/19/2014   EXHIBIT E- STATUTORY DURABLE POWER OF ATTORNEY                        1 - 393
9/19/2014   EXHIBIT F- REVOCATION OF PREVIOUS POWERS OF ATTORNEY                  1 - 398
9/19/2014   EXHIBIT G- LETTER FROM: SARAH PATEL PACHECO, CRAIN                    1 - 400
            CATON & JAMES, PC
9/19/2014   EXHIBIT H- ORIGINAL PETITION FOR APPOINTMENT OF                       1 - 405
            TEMPORARY AND PERMANENT GUARDIAN(S) OF THE PERSON
            AND ESTATE OF RUBY S. PETERSON, FOR DECLARATORY
            JUDGMENT, AND FOR ALTERNATIVE RELIEF, TEMPORARY
            RESTRAINING ORDER, TEMPORARY INJUNCTION AND
            PERMANENT INJUNCTION
9/19/2014   EXHIBIT I- COURT INVESTIGATOR REPORT PURSUANT TO §648A &              1 - 432
            §683 OF THE TEXAS PROBATE CODE
9/19/2014   EXHIBIT J- LETTER FROM: SARAH PATEL PACHECO, CRAIN CATON              1 - 436
            & JAMES, PC
9/19/2014   EXHIBIT K- REPORT OF GUARDIAN AD LITEM                                1 - 442
9/19/2014   EXHIBIT L- LETTER FROM: MACK PETERSON                                 1 - 471




                                                                                            3
9/19/2014   SWORN EMERGENCY APPLICATION FOR EMERGENCY                      1 - 475
            TEMPORARY RESTRAINING ORDER & TEMPORARY INJUNCTION
9/19/2014   Subpoena Returned -Subpoena Duces Tecum To Attorney, Michael   1 - 525
            Hirsch
9/19/2014   Letter From: Sylvia A. Matthews, Judge, 281St District Court   1 - 529
9/19/2014   PLAINTIFFS' AMENDED PETITION AND JURY DEMAND                   1 - 532
9/19/2014   PLAINTIFFS' SECOND AMENDED PETITION AND JURY DEMAND            1 - 593
9/19/2014   CIVIL PROCESS REQUEST TO: CAROL ANN MANLEY                     1 - 678
9/19/2014   CIVIL PROCESS REQUEST TO: SILVERADO SENIOR LIVING OF           1 - 681
            SUGARLAND, TEXAS
9/19/2014   PLAINTIFFS' SECOND AMENDED PETITION AND JURY DEMAND            1 - 684
9/19/2014   CIVIL PROCESS REQUEST TO: SILVERADO SENIOR LIVING OF           1 - 769
            SUGARLAND, TEXAS
9/19/2014   CIVIL PROCESS REQUEST TO: CAROL ANN MANLEY                     1 - 772
9/19/2014   PLAINTIFFS' SECOND AMENDED PETITION AND JURY DEMAND            1 - 775
9/19/2014   PLAINTIFFS' SECOND AMENDED PETITION AND JURY DEMAND            1 - 860
9/19/2014   CIVIL PROCESS REQUEST TO: CAROL ANN MANLEY                     1 - 945
9/19/2014   CIVIL PROCESS REQUEST TO: SILVERADO SENIOR LIVING OF           1 - 948
            SUGARLAND, TEXAS
9/19/2014   SWORN EMERGENCY APPLICATION FOR EMERGENCY                      1 - 951
            TEMPORARY RESTRAINING ORDER & TEMPORARY INJUNCTION
9/19/2014   ORDER GRANTING PLAINTIFFS' AMENDED EMERGENCY                   1 - 1002
            APPLICATION FOR TEMPORARY RESTRAINING ORDER
            ORDER NOT ENTERED
9/19/2014   Affidavit Of Carol Jane Peterson                               2 - 1008
9/19/2014   Affidavit Of Donny (Don) Leslie Peterson                       2 - 1017
9/19/2014   Affidavit Of Mackey (Mack) Glen Peterson                       2 - 1021
9/19/2014   Affidavit Of Mackey (Mack) Glen Peterson                       2 - 1026
9/19/2014   Affidavit Of Tonya Peterson                                    2 - 1031
9/19/2014   REQUEST Civil Process Request To: Carol Ann Manley             2 - 1040
9/19/2014   CIVIL PROCESS REQUEST TO: SILVERADO SENIOR LIVING OF           2 - 1043
            SUGARLAND, TEXAS
9/19/2014   NOTICE OF APPEARANCE OF COUNSEL PHILIP M. ROSS                 2 - 1046
9/19/2014   CIVIL PROCESS PICK-UP FORM CHRIS DANIEL, HARRIS COUNTY         2 - 1050
            DISTRICT CLERK




                                                                                      4
9/19/2014   MOTION TO TRANSFER FROM DISTRICT COURT TO PROBATE                     2 - 1052
            COURT PURSUANT TO PROBATE COURT ORDER
9/19/2014   ORDER OF TRANSFER TO PROBATE COURT PURSUANT TO                        2 - 1056
            PROBATE COURT ORDER
            ORDER NOT ENTERED
9/19/2014   MOTION TO COMPEL DISCOVERY AND FOR SANCTIONS FOR                      2 - 1059
            DISCOVERY ABUSE
9/19/2014   Letter From: Candice Schwager, Re: Cease And Desist Letter From       2 - 1074
            Silverado Senior Living
9/19/2014   Letter From: Candice Schwager, Re: Silverado - Peterson               2 - 1079
9/19/2014   Letter From: Josh Davis, Re: Cease And Desist Letter From Silverado   2 - 1084
            Senior Living
9/19/2014   Letter From: Phil Ross, Re: Ruby Peterson                             2 - 1087
9/19/2014   Letter From: Candice Schwager, Re: Ruby Peterson                      2 - 1093
9/19/2014   Letter From: Josh Davis, Re: Silverado Visitation                     2 - 1100
9/19/2014   Letter From: Kathleen Tanner Beduze, Re: Ruby Peterson                2 - 1106
9/19/2014   Letter From: Kathleen Tanner Beduze, Re: Ruby Peterson                2 - 1113
9/19/2014   Letter From: Candice Schwager, Re: Ruby Peterson                      2 - 1118
9/19/2014   Letter From: Candice Schwager, Re: Ruby Peterson                      2 - 1125
9/19/2014   Letter From: Kathleen Tanner Beduze, Re: Ruby Peterson                2 - 1132
9/19/2014   Letter From: Candice Schwager, Re: Ruby Peterson                      2 - 1140
9/19/2014   Notice Of Submission- Kathleen Tanner Beduze, Crain Caton & James,    2 - 1154
            Pc
9/23/2014   RESPONSE TO MOTION FOR PROTECTION AND, ALTERNATIVELY,                 2 - 1157
            MOTION TO COMPEL
9/24/2014   DEFENDANT RESPONSE TO PLAINTIFFS MOTION FOR                           2 - 1220
            PROTECTION AND ALTERNANTIVELY MOTION TO COMPEL
9/24/2014   MOTION FOR CONTINUANCE OF HEARING DATE FOR MOTION IN                  2 - 1227
            LIMINE AND FOR DISQUILIFICATION OF DAVID PETERSON AND
            CAROL ANNE NABKET
9/24/2014   NOTICE OF SUBMISSION                                                  2 - 1235
9/24/2014   REPLY TO SILVERADO'S REPONSE TO PLAINTIFFS MOTION FOR                 2 - 1238
            PROTECTION, AND ALTERNATIVELY, MOTION TO COMPEL
10/8/2014   PLAINTIFFS' AMENDED MOTION IN LIMINE AND FOR                          2 - 1245
            DISQUALIFICATION OF CAROL ANN MANLEY AND DAVID TROY
            PETERSON
10/8/2014   PLAINTIFFS' SUPPLEMENTAL RESPONSE TO CONSPIRACY OF                    2 - 1293
            MOTIONS FOR SANCTIONS AND/OR CONTEMPT
10/8/2014   DEFENDANTS' JOINDER IN MOTION PURSUANT TO TEXAS RULE                  2 - 1305
            OF CIVIL PROCEDURE 215 AND SUPPLEMENTAL MOTION FOR
            SANCTIONS
10/8/2014   OBJECTION TO LATE FILED HEARING NOTICE REGARDING RULE                 2 - 1356
            215 SANCTIONS




                                                                                             5
10/9/2014    GUARDIAN AD LITEM & ATTORNEY AD LITEM'S SUPPLEMENTAL       2 - 1359
             REPLY TO PLAINTIFFS' RESPONSE TO MOTIN FOR SANCTIONS
             AND TO SHOW CAUSE
10/13/2014   DEFENDANTS RESPONSE TO PLAINTIFFS' IMPLIED MOTION TO       2 - 1370
             COMPEL
10/14/2014   AFFIDAVIT OF DUE DILLIGENCE                                2 - 1375
10/21/2014   ORDER ON DAVID PETERSON AND CAROL ANNE MANLEY'S            2 - 1376
             MOTION FOR GAG ORDER, SIGNED OCTOBER 16, 2014
10/21/2014   SUPPLEMENTAL RESPONSE TO SANCTIONS MOTIONS                 2 - 1377
10/21/2014   ORDER DENYING SANCTIONS AGAINST PLAINTIFFS AND/OR          2 - 1384
             CANDICE SCHWAGER
11/11/2014   ORDER ON DAVID PETERSON AND CAROL ANNE MANLEY'S            2 - 1385
             MOTION FOR SANCTIONS, SIGNED 11-10-2014
11/11/2014   ORDER GRANTING AUTHORITY FOR GUARDIAN AD LITEM AND         2 - 1386
             ATTORNEY AD LITEM TO EXECUTE PETERSON RULE 11
             AGREEMENT; SIGNED 11/7/14
11/17/2014   MOTION TO RECONSIDER RULINGS WITH AFFIDAVIT OF INABILITY   2 - 1391
             TO PAY & COUNTER MOTION FOR SANCTIONS AND/OR
             APPLICATION OF CLEAN HANDS DOCTRINE
11/19/2014   REPLY TO SILVERADO'S RESPONSE TO PLAINTIFFS' MOTION FOR    2 - 1417
             PROTECTION, AND ALTERNATIVELY, MOTION TO COMPEL
11/19/2014   ORDER DENYING MOTION FOR PROTECTION AND,                   2 - 1424
             ALTERNATIVELY, MOTION TO COMPEL, SIGNED SEPTEMBER 25,
             2014
11/19/2014   MOTION FOR LIMINE AND FOR DISQUALIFICATION OF DAVID        2 - 1426
             PETERSON AND CAROL ANNE MANLEY, SIGNED OCTOBER 16,
             2014
12/5/2014    BRIEF IN SUPPORT OF MOTION TO RECONSIDER AND RESCIND       2 - 1434
             RULE 91A DISMISSAL OF SILVERADO AND SANCTIONS ORDERS
12/5/2014    BRIEF IN SUPPORT OF MOTION TO RECONSIDER AND RESCIND       2 - 1448
             RULE 91A DISMISSAL OF SILVERADO AND SANCTIONS ORDERS
12/9/2014    Notice of Hearing On Thursday, 1/8/2015 At 2:00 Pm         2 - 1462
12/9/2014    FIRST SUPPLEMENT TO APPLICATION FOR ATTORNEY FEES          2 - 1464
             PURSUANT TO RULE 91A ORDER ENTERED ON 11/10/2014
12/16/2014   OBJECTION TO RULE 91A DISMISSAL OF CLAIMS AGAINST          2 - 1481
             SILVERADO FEE APPLICATION AD MOTION FOR SANCTIONS
1/22/2015    PLANTIFFS SOLE REMAINING CLAIM: BREACH OF TRUST AND/OR     2 - 1496
             BREACH OF FIDUCIARY DUTY; THIS INSTRUMENT RETURNED
             UNSIGNED BY JUDGES OFFICE
1/22/2015    ORDER GRANTING SILVERADO'S FIRST AMENDED PLEA TO THE       2 - 1509
             JURISDICTION; SIGNED 1/9/15
1/22/2015    ORDER GRANTING APPLICATION FOR ATTORNEY FEES               2 - 1514
             PURSUANT TO RULE 91A ORDER ENTERD ON NOVEMBER 10, 2014
1/22/2015    ORDER DENYING MOTION TO RECONSIDER 91A MOTION TO           2 - 1516
             DISMISS AND MOTION FOR SANCTIONS; SIGNED 1/9/15
1/22/2015    PLAINTIFFS BREACH OF TRUST AND/OR BREACH OF FIDUCIARY      2 - 1525
             DUTY; DISMISSED WITH PREJUDICE SIGNED 1/9/15
1/22/2015    FIFTH AMENDED PETITION                                     2 - 1537
1/23/2015    FIRST AMENDED APPLICATION FOR PAYMENT OF APPOINTEE'S       2 - 1556
             FEES AND EXPENSES PURSUANT TO TEXAS ESTATES CODE
             SECTION 1054.055 FOR THE TIME PERIOD MARCH 27 2014
             THROUGH OCTOBER 31, 2014
1/23/2015    APPLICATION FOR PAYMENT OF APPOINTEE'S FEES AND            2 - 1588
             EXPENSES PURSUANT TO TEXAS ESTATE CODE SECTION
             1054.055 FOR THE TIME PERIOD FEBRUARY 26, 2014 THROUGH
             NOVEMBER 7, 2014, SIGNED 01-19-2015




                                                                                   6
2/6/2015    PLAINTIFFS & SCHWAGER MOTION TO MODIFY ORDERS             3 - 1617
            CONCERNING RULE 91A DISMISSAL PLEA TO THE JURISDICTION
            AND SANCTIONS
2/9/2015    Notice of Appeal                                          3 - 2043
2/19/2015   NOTICE OF ASSIGNMENT                                      3 - 2047
2/23/2015   Misc. Notice                                              3 - 2049
3/10/2015   DESIGNATION REQUEST-1ST REQUEST - NOTICE LETTER           3 - 2054
3/13/2015   Misc. Notice                                              3 - 2055
3/23/2015   MOTION TO SET ASIDE RULE 11 AGREEMENT FOR ILLEFALITY      3 - 2058
            LACK OF CONSIDERATION FRAUD AND EMOTIONAL FINANCIAL
            DURESS
3/23/2015   AMENDED MOTION TO SET ASIDE RULE 11 AGREEMENT FOR         3 - 2078
            ILLEFALITY LACK OF CONSIDERATION FRAUD AND EMOTIONAL
            FINANCIAL DURESS
4/7/2015    Notice of Hearing                                         3 - 2103
4/7/2015    Notice of Hearing                                         3 - 2105
4/10/2015   Misc. Notice- Green Card From Court Of Appeals            3 - 2107
4/10/2015   MEMORANDUM OPINION -MOTION TO DISMISS APPEAL GRANTED.     3 - 2110
4/10/2015   JUDGMENT- FIRST COURT OF APPEALS NO. 01-15-00158-CV,      3 - 2112
            JUDGMENT ON UNOPPOSED MOTION TO DISMISS APPEAL
            JUDGMENT RENDERED APRIL 7, 2015
5/13/2015   RESPONSE IN OPPOSITION TO GUARDIAN AD LITEM AND           3 - 2113
            ATTORNEY AD LITEM'S MOTION FOR ENTRY OF JUDGMENT ON
            NON-REVOCABLE SETTLEMENT AGREEMENT PURSUANT TO
            SECTION 1055.151(C) OF THE TEXAS ESTATES CODE
5/13/2015   RESPONSE IN OPPOSITION TO GUARDIAN AD LITEM AND           3 - 2119
            ATTORNEY AD LITEM'S MOTION FOR ENTRY OF JUDGMENT ON
            NON-REVOCABLE SETTLEMENT AGREEMENT PURSUANT TO
            SECTION 1055.151(C) OF THE TEXAS ESTATE CODE, RETURNED
            UNSIGNED BY JUDGE'S OFFICE
5/13/2015   SILVERADO'S MOTION TO MODIFY ORDER GRANTING FIRST         3 - 2128
            AMENDED PLEA TO THE JURISDICTION; SIGNED 05/12/15.
            MODIFIED ORDER GRANTING SILVERADO'S FIRST AMENDED PLEA
            TO THE JURISDICTION; ORDERED THAT PLAINTIFFS CAROL
            PETERSON AND TONYA PETERSON DO NOT HAVE STANDING TO
            BRING CLAIMS ON BEHALF OF RUBY PETERSON AS NEXT
            FRIENDS OR OTHERWISE. SIGNED 05/12/15
5/13/2015   SILVERDO'S MOTION FOR SUMMARY JUDGMENT, SIGNED 05-12-     3 - 2136
            2015
5/18/2015   NOTICE LETTER-306-SUMMARY JUDGMENT                        3 - 2146
6/12/2015   MANDATE FROM THE FIRST COURT OF APPEALS , NO. 01-15-      3 - 2148
            00158-CV, JUDGMENT RENDERED APRIL 7, 2015
6/12/2015   BILL OF COST FROM THE FIRST COURT OF APPEALS NO. 01-15-   3 - 2150
            00158-CV
6/12/2015   GREEN CARD NOTICE FROM THE FIRST COURT OF APPEALS         3 - 2152
6/17/2015    AMENDED NOTICE OF APPEAL                                 3 - 2155
6/26/2015    NOTICE OF ASSIGNMENT                                     3 - 2160
7/6/2015     Misc. Notice                                             3 - 2162
7/10/2015    PAYMENT REQUEST-NOTICE OF APPEAL                         3 - 2167




                                                                                 7
  7/15/2015   Appeal Bill Of Cost   3 - 2168
  7/16/2015   Docket Sheet          3 - 2170
  7/15/2015   Clerks Seal           3 - 2179




Comments:




                                               8
                 TAB 2

     Order granting Defendant Silverado
Senior Living, Inc. d/b/a Silverado Senior
Living – Sugar Land's Rule 91a motion to
  dismiss in Cause Nos. 427,208 and/or
         427,208-401 signed on
           November 10, 2014
                                           CAUSE NO. 427.208

RUBY S. PETERSON, Individually.          ti                IN PROBATE, COURT NO. I
MACKEY ("MACK -) GLEN PETERSON §
PETERSON. Individually. Next Friend      ti
Attorney-in Fact for MIRY
PETERSON. DON LESLIF PETERSON ti
Individually, Next Friend, Attorney-in - fi
Fact of . Rt itiY S. PE. I.ERSON, LONNY
PETERSON. Individually and Next Friend ti
Of RI        S. Peterson                 ti

VS.                                                        OF
                                                   ti
CAROL. ANNE MANLEY,
DAVID PETERSON, SIEVERADO
SENIOR LIVING, INC. d/b/a SILVERADO§
SENIOR LIVING St IGAR LAND                                 I IARRIS C01;NTY. TEXAS

    ORDER GRANTING DEFENDANT SILVERADO SENIOR LIVING, INC. 1)/13/A
  SILVERADO SENIOR LIVING - SUGAR LAND'S RULE 91a MOTION TO DISMISS

            tit: IT RINEMBERFD that on this day came on to be considered Defendant, Silverado

Senior 1.ivini2, Inc. d/b/a Silverado Senior Living Sugar Land's Motion to Dismiss Pursuant to

TRCP Rule 91 a and the Court alter reviewing such motion is of the opinion that this Motion is well

taken should he in all things GRANTED.

            PI„NINTIFES" claims for false imprisonment, assault and battery. and conspiracy are hereby

DIS!VIISSI D WM!                        solely as to Silverado Senior Living, Inc. d/b/a Silverado Senior

Living Sugar Land.

            IT IS Ft WILIER ORDERED, that Silverado Senior Living, Inc. d/b/a Silverado Senior

Living. Sugar Land he awarded its costs and attorneys' lees after considering evidence within

thirty (30) days from the date of this order.

            All relief- not expressly granted herein is denied.


            SIGNED this     1?         day of



4847-2020-9 I N4. I
             TAB 3

Order denying motion to reconsider 91a
  motion to dismiss and motion
     for sanctions, signed on
          January 9, 2015
                                                          -401
                                         CAUSE NO. 427,208

MACKEY ("MACK") GLEN PETERSON                                  IN PROBATE COt IRT NO. 1
PETERSON: TONYA PETERSON
Individually and as Next Friend of
RUBY PETERSON; DON LESLIE, PETERSON;
CAROL PETERSON, Individually and as Next
Friend of RUBY PETERSON; and LONNY
PETERSON.

VS.

SILVERADO SENIOR LIVING, INC.
d/b/a SILVERADO SENIOR LIVING
SUGAR LAND                                                     I IARRIS COUNTY, TEXAS

                         ORDER DENYING MOTION TO RECONSIDER
                    91a MOTION TO DISMISS AND MOTION FOR SANCTIONS

          BE IT REMEMBERED that. on this day came on to be considered Plaintilfs Motion to

Reconsider Rulings with Affidavit of Inability to Pay and Counter Motion for Sanctions and/or

Application of Clean [lands Doctrine and Brief in Support of Motion to Reconsider and Rescind

Rule 91A Dismissal of Silverado and Sanctions Orders and the Court after reviewing such motion,

briefing and any responses is of the opinion that this Motion and Brief in Support should be

DENIED

           It is therefore ORDERED that Plaintiffs' Motion to Reconsider and Rescind Rule 91a

Dismissal of Silverado and Request for Sanctions against Silverado and Josh Davis is IIER113Y

DENIED.

          All relief not expressly granted herein is denied.
                           9 74i
          SIGNED this               day of gct.,-11,A;v77_               2014.




                                                        it GE PR( MING



.1845-9192-5280 I
               TAB 4

Order granting application for attorney's
 fees pursuant to Rule 91a Order
 entered on November 10, 2014,
    signed on January 9, 2015
                                         CAUSE NO. 427,208

MACKEY ( -MACK") GLEN PEITRSON                                  IN PROBATE C011RT NO. I
PETERSON; TONYA PETERSON
Individually and as Next Friend of
RUBY PETERSON; DON LESLIE PETERSON;
CAROL PETERSON, Individually and as Next
Friend of RUBY PETERSON: and LONNY
PETERSON,

VS.
                                                       §
SILVERADO SENIOR LIVING, INC.
(Fh/a SILVERADO SENIOR LIVING —
SUGAR LAND                                             §        HARRIS COUNTY, TEXAS

      ORDER GRANTING APPLICATION FOR ATTORNEY FEES PURSUANT TO
             RULE 91a ORDER ENTERED ON NOVEMBER 10, 2014

          BE IT REMEMBERED that on this day came on to be considered Defendant, Silverado

Senior Living, Inc. d/b/a Silverado Senior Living          Sugar Silverado Senior Living, Inc. dibia

Silverado Senior Living Sugar Land Application for Attorney Fees Pursuant to Rule 91a Order

Entered On November 10, 2014 and the Court after reviewing such motion. supplement, any

response thereto, objections and response, and oral argument is of the opinion that this Motion is

well taken should be in all things GRANTED.

          IT IS TI IEREFORE ORDERED, that Silverado Senior Living, Inc. d/b/a Silverado Senior
                                                                                                           ye
living Sugar Land he awarded its costs and attorneys' lees in the amount of $              e
          IT IS FURTHER ORDERED, that Silverado Senior Living, Inc. d/bia Silverado Senior

hiving Sugar Land be awarded its costs and attorneys' fees in the amount of $             poi,

the event of appeal, S              —     if plaintiff files a Writ of Error or Petition for Review with
                                                V")
                                    -7
the Supreme Court of Texas, and S               'if the Writ of Error or Petition for Review is Granted

by the Supreme Court of Texas.




 S I -064 -8097 I
          All relief not expressly granted herein is denied.


                              -7-11
          SIGNED this     7           day of




Approved and Entry Requested By:

IS; C 7tristian I?. Johnson

JOSH K. DAVIS
State Bar No. 24031993
CHRISTIAN R. JOHNSON
State Bar No. 24062345
LEWIS BRISBOIS BISGAARD & SMITH, LLP
Weslayan Tower. Suite 1400
24 Greenway Plaza
flouston, Texas 77046
(713) 659-6767 Telephone
(713) 759-6830 Facsimile
ATTORNEYS FOR DEFENDANTS,
SILVERADO SENIOR LIVING, INC. I)/B/A
SILVERADO SENIOR LIVING SUGAR LAND




1S I I Oh48. 8097
            TAB 5

 Order granting Silverado's first
amended plea to the jurisdiction,
   signed on January 9, 2015
                                          CAUSL NO. 427,208 --

MACKLY ("MACK") 61,F.N I'FTFRSON                                  IN PROI3X1' COURT NO. 1
PlIT:RSON: TONYA PLTFRSON                               ti
Individually and as Next Friend of
RLRY PLIERSON: DON I               PHIRSON;
CAROL PFTNRSON, Individually and as Next
Friend of RUBY PLTNRSONi and LONNY
PETERSON.                                               ss

VS.

SII,Vh.RADO                          INC'.
     SIIA'FRADO SFINIM                       —
SH(iAR LANE)                                                      HARRIS COUNTY, TEXAS

                        MODIFIED ORDER GRANTING SILVERADO'S
                      FIRST A.MENDED PLEA TO THE JURISDICTION

          BF: IT RLMEMI3FRFD that on this day came on to he considered Defendant, Silverado

Senior Living. Inc. d/h/a Silverado Senior living            Sugar Land's First Amended Plea to the

Jurisdiction and the Court after reviewing such motion together with supplementation and any

response thereto is of the opinion that this Motion is well taken should he in all things GRANTED.

          It is I IlIZI'113Y OR DI 4WD, AD.IliDGED and DFCRITD that PI _A INTIFFS Carol Peterson

and Tonya Peterson do not have standing to hying claims on bchallof Rt !BY         printsoN   as next

friends or otherwise. The sole persons with standing to bring claims on behalf of RI. In

PliTRSON are David Peterson. Carol Manley and/or her Court appointed ad /items.

          All relief not expressly granted herein is denied.


          SIGMA this     /4         day   of         tr,LL                     2015.




                                                        .1 .11)(.iE I   F.SIDING




-1819-47(4.03'A
                 TAB 6

Order granting Silverado's 91a motion to
dismiss Plaintiffs' breach of trust and/or
 breach of fiduciary duty in Cause No.
   427,208 and/or No. 427,208-401,
       signed on January 9, 2015
                                       ('Al !Sr NO. 427,208

mAcxr.Y ("mA('K -) cd.rN pyrr:RsoN                               IN PROIIATI 2 C( R I NO. I
PHERSON: TONYA PI'
Individuallv and as Next Friend of
MIRY PHERSON. DON LES! II'. PI: IERSON1
CAROL PL. ERSON, Individually and as Next
Friend of RUBY PHERSON: and LONNY
PLTLRSON.

VS

tilt VLRADO SENIOR LIVING, INC.
c.1.11;a SIIATRADO SUNIOR I IVIN(i
St (iAR LAND                                                                    'NTY. I l'NAS

             ORDER GRANTING SILVERADO'S 91a MOTION TO DISMISS
     PLAINTIFFS' BREACH OF TRUST AND/OR BREACH OF FIDUCIARY DUTY

       81, H Rrhir,IV1BERLD that on this day came on to be considered pcie ndain. Silverado

Senior I.iving. Inc. d/hla Silverado Senior I     11 (.1   Sugar band's Motion to Dismiss Pursuant to

I RCP Rule 9 I a and the Court iliter reviewing such motion. supplement and any response thereto is

of the opinion that this Motion is well taken should be in all things GRANTED.

       PLAINTIFI S' claim For breach of trust andior breach of Fiduciary duty is hereby

DISNIISSFiD WITH PRI.JI. Din                Iverado Senior I Hying. Inc. dfbia Silverado Senior Living

 Sugar Land.

       IT IS Ft RH IrR 01ZDF;RED, that Silverado Senior I ,ikint.t. Inc. d/b/a Sil erado Senior

Living • Sugar ,and be awarded its costs and attorneys' lees in the amount oi $2.692.50.

       IT IS Ft            OR.Dr.R11), that Silverado Senior Living. Inc. d/h/a Silverado Senior

I .iving Sugar Land be awarded its costs and attorney s' lees in the amount. of $750 in the event

Plaintiffs' file a motion to reconsider. SI 0.000.00 in the ev cut ol'appeal. $7,500.00 if plan-nal-des a

Writ of Error or Petition lir Review wnh the Supreme Court of Texas. and $7.500.00 ilthe Writ of

Error or Petition For Review is Granted by the Supreme Court of Texas.
All relief not expressly granted herein is denied.


SIGNED this               day of                                  201s.
                                       L.lsr
                                           ~~ iLiCNTZ.




                                                     I Z1i1S11)1N(i
               TAB 7

Order granting Silverado's motion to
modify order granting first amended
plea to the jurisdiction in Cause No.
 427,208 and/or No.427,208-401,
      signed on May 12, 2015
                                        ('At 1S1 NO. 427208

IVI,ACKEY (-MACK") (ii] N PVIERSON                              IN PRORATE COt IR.!' NO. I
PHERSON, TONYA PHERSON
Individually and as Next Friend of'
RLI3Y PHERSON; DON IESI dr PETERSON:
CAROL PHERSON, Individually and as Next
Friend of RUBY PETERSON: and LONNY
PHERSON,                                                ti

VS.
                                                        ti
SII VERADO SENIOR LIVING, INC.
diblo SILVERADO SFNIOR LIVING —
St/OAR LAND                                                      I IAR It IS C'OUNl Y. HAAS

          ORDER GRANTING SILVERADO'S MOTION TO MODIFY ORDER
            GRANTING FIRST AMENDED PLEA TO THE JURISDICTION


       131 I I RLMEM1311a,D that on this day came on to he considered Defendant., Silverado

Senior I.iving. Inc. d/b/a Silverado Senior Living Sugar Land Motion to Modify Order Granting First

Amended Plea to the Jurisdiction and the Court after reviewing such motion together with any

response thereto is of the opinion that this Motion is well taken should be in all things GRANTED.

        It is 1 IERLI3Y    DFIZ       AD.It !DOI) and DhICRI 1,11) that the Second Paragraph of the

Order ( ;ranting First Amended Plea to the Jurisdiction is I 11:.R1   STK IUKI1N and modi lied to he

RITFACH) with the following:

        It k I 11:RIAIY ORDERLD, ADJUDGED and DLCRITD that PLAINTIFFS Carol

        Peterson and Ionya Peterson do not have standing to bring claims on behalf of

          t 13Y PI. fLRSON as next friends or otherwise. The sole persons with standine, to

        bring claims on behalf of RUBY PHERSON are David Peterson, Carol Manley

        and/or her Court appointed ad I items.
All relief not expressly granted herein is denied.



SI(iNI1) this             day of                              - 2t)15.




                                              JUDO'. 1) ZESIDING,
                 TAB 8

 Modified Order granting Silverado's first
    amended plea to the jurisdiction in
Cause No. 427,208 and/or No. 427,208-401,
         signed on May 12, 2015
                                          CAUSL NO. 427,208 --

MACKLY ("MACK") 61,F.N I'FTFRSON                                  IN PROI3X1' COURT NO. 1
PlIT:RSON: TONYA PLTFRSON                               ti
Individually and as Next Friend of
RLRY PLIERSON: DON I               PHIRSON;
CAROL PFTNRSON, Individually and as Next
Friend of RUBY PLTNRSONi and LONNY
PETERSON.                                               ss

VS.

SII,Vh.RADO                          INC'.
     SIIA'FRADO SFINIM                       —
SH(iAR LANE)                                                      HARRIS COUNTY, TEXAS

                        MODIFIED ORDER GRANTING SILVERADO'S
                      FIRST A.MENDED PLEA TO THE JURISDICTION

          BF: IT RLMEMI3FRFD that on this day came on to he considered Defendant, Silverado

Senior Living. Inc. d/h/a Silverado Senior living            Sugar Land's First Amended Plea to the

Jurisdiction and the Court after reviewing such motion together with supplementation and any

response thereto is of the opinion that this Motion is well taken should he in all things GRANTED.

          It is I IlIZI'113Y OR DI 4WD, AD.IliDGED and DFCRITD that PI _A INTIFFS Carol Peterson

and Tonya Peterson do not have standing to hying claims on bchallof Rt !BY         printsoN   as next

friends or otherwise. The sole persons with standing to bring claims on behalf of RI. In

PliTRSON are David Peterson. Carol Manley and/or her Court appointed ad /items.

          All relief not expressly granted herein is denied.


          SIGMA this     /4         day   of         tr,LL                     2015.




                                                        .1 .11)(.iE I   F.SIDING




-1819-47(4.03'A
         TAB 9

Amended Notice of Appeal,
   dated June 16, 2015
                                                                                                  ACCEPTED
                                                                                             01-15-00567-CV
DV                                                                               FIRST COURT OF FILED
                                                                                                    APPEALS
                                                                                   6/17/2015 11:11:11 AM
                                                                                          HOUSTON,     TEXAS
                                                                                             Stan 5:18:59
                                                                                        7/10/2015  Stanart PM
                                                                                             County Clerk
                                                                                      CHRISTOPHER      PRINE
                                                                                            Harris County
                                                                                                      CLERK
                                                                  PROBATE COURT 1
                                   NO. 427,208 – 401
                            [formerly Cause No. 2014-40980]

     MACKEY (“MACK”) GLEN PETERSON,             §      IN THE PROBATE COURT
     PETERSON, Individually, Next Friend        §
     of RUBY PETERSON, DON LESLIE               §      [transferred from the 129th
     PETERSON, Individually and as Next         §      Judicial District Court]
     Friend, of RUBY PETERSON, and              §
     LONNY PETERSON, Individually and           §
     Next Friend of RUBY S. PETERSON,           §
                                                §
     Plaintiffs,                                §
                                                §
     V.                                         §      NO. ONE
                                                §
     CAROL ANNE MANLEY,                         §
     DAVID PETERSON, SILVERADO                  §
     SENIOR LIVING, INC., d/b/a Silverado       §
     Senior Living – Sugar Land,                §
                                                §
     Defendants.                                §      HARRIS COUNTY, TEXAS


                           AMENDED NOTICE OF APPEAL

     TO THE HONORABLE JUDGE PRESIDING AND TO THE JUSTICES OF THE
     FIRST AND FOURTEENTH JUDICIAL DISTRICT COURTS OF APPEALS:

            NOW COME, MACKEY GLEN PETERSON, TONYA PETERSON, DON

     LESLIE PETERSON, and LONNY PETERSON (“Plaintiffs”), by and through

     undersigned counsel, and file their Amended Notice of Appeal pursuant to TRAP

     Rule 25.1, and would show the Court as follows:

     1      MACKEY GLEN PETERSON; TONYA PETERSON, DON LESLIE

     PETERSON, and LONNY PETERSON timely filed their Notice of Appeal from a


                                            1
final judgment and various orders of the trial court in Cause Nos. 427,208 and

427,208-401 on June 8, 2015. On June 15, 2015, the Probate Clerk notified the

undersigned counsel that separate notices of appeal need to be filed for each case.

Therefore, Plaintiffs are now filing amended notices of appeal for each case.

2     MACKEY GLEN PETERSON; TONYA PETERSON, DON LESLIE

PETERSON, and LONNY PETERSON desire to Appeal from the following

Orders:

      A     Order for Sanctions in Cause Nos. 427,208, and/or 2014-40980,

            signed on November 10, 2014;

      B     Order on David Peterson and Carol Ann Manley's Motion for

            Sanctions in Cause Nos. 427,208-401, signed on November 10, 2014;

      C     Order granting Defendant Silverado Senior Living, Inc. d/b/a

            Silverado Senior Living – Sugar Land's Rule 91a motion to dismiss

            in Cause Nos. 427,208 and/or 427,208-401 signed on November 10,

            2014;

      D     Order Granting Authority for Guadian (sic) ad litem and Attorney ad

            litem to Execute Peterson Rule 11 Agreement in Cause Nos. 427,208-

            401, signed on November 7, 2014;

      E     Order denying motion to reconsider 91a motion to dismiss and motion

            for sanctions, signed on January 9, 2015;


                                         2
      F     Order granting application for attorney's fees pursuant to Rule 91a

            Order entered on November 10, 2014, signed on January 9, 2015;

      G     Order granting Silverado's first amended plea to the jurisdiction,

            signed on January 9, 2015;

      H     Order granting Silverado's 91a motion to dismiss Plaintiffs' breach of

            trust and/or breach of fiduciary duty in Cause No. 427,208 and/or No.

            427,208-401, signed on January 9, 2015;

      I     Order Approving Appointee Fees in Cause Nos. 427,208 and/or

            2014-40980, signed on January 9, 2015;

      J     Order granting Silverado's motion to modify order granting first

            amended plea to the jurisdiction in Cause No. 427,208 and/or No.

            427,208-401, signed on May 12, 2015; and

      K     Modified Order granting Silverado's first amended plea to the

            jurisdiction in Cause No. 427,208 and/or No. 427,208-401, signed on

            May 12, 2015.

3     The dates of the Orders appealed from are November 7, 2014, November 10,

2014, January 9, 2015, and May 12, 2015.

4     MACKEY GLEN PETERSON, TONYA PETERSON, DON LESLIE

PETERSON, and LONNY PETERSON desire to appeal.




                                         3
5      MACKEY GLEN PETERSON TONYA PETERSON, DON LESLIE

PETERSON, and LONNY PETERSON desire to appeal to the First or Fourteenth

Court of Appeals, Houston, Texas.

6      MACKEY GLEN PETERSON, TONYA PETERSON, DON LESLIE

PETERSON, and LONNY PETERSON are the parties filing this appeal.

7      This Notice of Appeal is being served on all parties to the court's Orders.

       WHEREFORE, MACKEY GLEN PETERSON, TONYA PETERSON,

DON LESLIE PETERSON, and LONNY PETERSON hereby file this amended

notice of appeal. They also claim such further relief to which they may be justly

entitled.

                                        Respectfully submitted,

                                      Philip M. Ross
                                      SBN 17304200
                                      1006 Holbrook Road
                                      San Antonio, Texas 78218
                                      Phone: 210/326-2100
                                      Email: ross_law@hotmail.com
                                  By: /s/ Philip M. Ross
                                       Philip M. Ross
                                      Candice Schwager
                                      1417 Ramada Drive
                                      Houston, TX 77062
                                      Phone: 832-315-8489
                                      FAX: 713-583-0355

                                        Attorneys for MACKEY GLEN
                                        PETERSON, TONYA PETERSON,
                                        DON LESLIE PETERSON, and LONNY
                                        PETERSON

                                          4
                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above document was e-
filed and sent by email or electronic delivery by agreement to:
Sarah Pacheco                         Jill Young
Kathleen Beduze                       MacIntyre, McCulloch, Stanfield, Young, LLP
Crain, Caton & James, PC              2900 Weslayan, Suite 150
1401 McKinney St., Suite 1700         Houston, TX 77027
Houston, TX 77010
                                      Josh Davis
Russ Jones                            Lewis Brisbois Bisgaard & Smith, LLP
Underwood, Jones, Scherrer &          Weslayan Tower, Suite 1400
Malouf, PLLC                          24 Greenway Plaza
5177 Richmond Ave., Suite 505         Houston, TX 77046
Houston, TX 77056

on June 16, 2015.

                                      /s/ Philip M. Ross
                                      Philip M. Ross




                                         5